Citation Nr: 0004739	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-23 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1955 to March 1959.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision which denied service 
connection for bilateral hearing loss.  In May 1998, the 
veteran testified at a videoconference hearing held before 
the undersigned Member of the Board in Washington, D.C.  By 
decision of September 1998, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1. Attempts to obtain all available evidence necessary for an 
equitable disposition of the veteran's appeal have been 
made by the RO.

2. The record contains no competent medical evidence linking 
the veteran's currently-diagnosed bilateral hearing loss 
with his military service, and the claim for service 
connection is not plausible.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well-grounded.    38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he has bilateral 
hearing loss which originated during his military service.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active duty.               38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Additionally, the pertinent laws and regulations 
provide that sensorineural hearing loss will be presumed to 
have been incurred in service if it becomes manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  The regulations pertaining to hearing loss provide 
that, for the purpose of applying the laws administered by 
the VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1999).

The threshold question in this case is whether the appellant 
has presented a well-grounded claim.  A well-grounded claim 
is one which is plausible.  If he has not presented a well-
grounded claim, the claim must fail, and there is no further 
duty to assist him in the development of the claim.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been affirmed by the U.S. Court 
of Appeals for the Federal Circuit in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the U.S. Court of Appeals for Veterans Claims 
(known as the U.S. Court of Veterans Appeals prior to March 
1999) (hereinafter "the Court"), which held that it would 
be error for the Board to proceed to the merits of a claim 
which is not well-grounded.  Epps v. Brown, 9 Vet. App. 341 
(1996).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a).  In 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam          78 F.3d 604 (Fed. Cir. 1996), the Court 
outlined a three-prong test to determine whether a claim is 
well-grounded.  The Court held that, in order for a claim to 
be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A claim is not 
well-grounded where a claimant has not submitted any evidence 
of symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible, or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes that the 
veteran in this case has offered his own medical opinion that 
his current hearing loss is the result of exposure to noise 
in service, but he is not competent to render such medical 
opinion as to the etiology of his hearing loss, as the record 
does not indicate that he has any professional medical 
expertise.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally 
not capable of opining on matters requiring medical 
knowledge), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The veteran's mere assertion 
that his bilateral hearing loss had its onset in service does 
not make the claim well-grounded if there is no competent 
medical nexus evidence linking any disability in service to 
his alleged current disability.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) 
(lay evidence of continuity of symptomatology does not 
satisfy the requirement of competent medical evidence showing 
a nexus between the current condition and service).  As such, 
the Board will review the record to assess whether all three 
of the criteria of Caluza are met, and whether the veteran's 
assertions are supported by the evidence of record.

The veteran's DD Form 214 indicates that his military 
occupational specialty was field artillery crewman.  The 
service medical records are unavailable, presumably having 
been destroyed in a fire years ago at the National Personnel 
Records Center.  

In January 1997, the veteran submitted a claim for service 
connection for bilateral hearing loss.  He contended that his 
hearing loss began during service as a result of noise 
exposure from his military occupational specialty of gunner 
in an artillery unit, and that he had to refrain from wearing 
ear plugs during service in order to hear the commands.  He 
indicated that he was turned down for a job at U.S. Steel in 
1970 because he did not pass a physical examination due to 
his hearing loss.  Thereafter, the veteran reported that he 
was sent to the Stevens Clinic Hospital in Welch, West 
Virginia for further hearing tests.  Pursuant to the Board's 
September 1998 Remand Order, the RO contacted the Stevens 
Clinic/Hospital, c/o Welch Emergency Hospital, Welch, West 
Virginia in August 1999 in an attempt to obtain the veteran's 
medical records pertaining to treatment for hearing loss in 
1970.  A representative of the Welch Hospital responded 
subsequently that month that that facility was not affiliated 
with the Stevens Clinic/Hospital, which was now closed, and 
that the Welch Hospital did not have medical records from the 
Stevens facility.

The Board notes that there is no medical evidence in the 
claims folder showing treatment for hearing loss from the 
time of the veteran's discharge from service until the 
1990's.  In January 1997, the veteran sought treatment at the 
Beckley VA Medical Center for "hearing problems."  At that 
time, he complained of hearing problems since 1971, which the 
Board notes is some 12 years following separation from 
service.  The diagnosis was hearing defect of unknown 
etiology.   

The veteran has contended that he received a VA audiological 
evaluation in February 1997, and the Board notes that medical 
evidence of record indicates that he indeed was scheduled for 
such evaluation at that time.  Pursuant to the September 1998 
Board Remand Order, the RO made several attempts to secure 
the VA audiological test reports from February 1997, but 
unfortunately was unsuccessful in locating any such records.  
The Board notes that the claims folder does, however, contain 
April 1997 audiology test reports from the Beckley VA Medical 
Center which do show that the veteran currently has bilateral 
hearing loss.

Audiological test results on VA examination of April 1997 
indicated  pure tone threshold averages of 56.25 in the right 
ear and 67.5 in the left ear.  Speech recognition scores were 
96 percent in the right ear and 80 percent in the left ear.  
The results indicated normal to moderately-severe bilateral 
sensorineural hearing loss.  The examination report contained 
no medical opinion as to the etiology of the veteran's 
bilateral hearing loss.

In May 1998, the veteran testified at a videoconference 
hearing held before the undersigned Member of the Board.  He 
stated that he had been awarded disability benefits from the 
Social Security Administration (SSA).  Pursuant to the 
September 1998 Board Remand Order, the RO obtained the SSA 
records pertaining to the veteran's disability award.  
Appellate review of these records indicate that he was 
awarded SSA disability benefits in November 1994 as a result 
of right ankle and right elbow arthritis, chronic lumbosacral 
strain, shortness of breath, bilateral hearing loss, and an 
umbilical hernia.  It appears that the primary disabilities 
underlying the SSA disability award were his multiple joint 
pain and low back strain.  The medical records underlying the 
award of SSA disability benefits are devoid of any medical 
opinion linking the veteran's current hearing loss to service 
or any event in service.  To the contrary, an August 1993 
physical examination report in connection with the SSA 
disability determination included a diagnostic impression of 
bilateral sensorineural hearing loss, and noted that the 
veteran had reported a 20-year history of poor hearing - 
which the Board notes would date the onset of hearing loss to 
1973, some 14 years post service. 

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  The heightened duty to assist the 
veteran in developing facts pertinent to his claim under the 
provisions of 38 U.S.C.A. § 5107(a) in a case where service 
medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

In this regard, the Board notes that the veteran submitted a 
June 1999 statement from a former co-worker in support of his 
claim for service connection for bilateral hearing loss.  The 
co-worker indicated that he worked with the veteran at the 
time that he reportedly failed a hearing test in 1970, and he 
recalled that the veteran was denied a job at U. S. Steel as 
a result of the hearing loss.

Although it is unfortunate that the service medical records 
are unavailable, the Board finds that all reasonable efforts 
have been made to obtain all available medical records that 
might be pertinent to the veteran's claim.  The Board 
recognizes the VA's heightened duty to explain its findings 
and conclusions in a case where the service medical records 
are unavailable, and is satisfied that the RO has fulfilled 
its heightened obligation by ensuring that all relevant facts 
have been properly developed to the extent possible.  The 
record is devoid of any indication that there are other 
records which might be pertinent to the veteran's claim, and 
which the VA should attempt to obtain.  Therefore, the Board 
finds that no further development is required to assist the 
veteran in developing facts pertinent to this claim for 
service connection for bilateral hearing loss.

In sum, the veteran's current medical records clearly show 
that he suffers from bilateral hearing loss.  Despite the 
Board's and the RO's attempts to develop pertinent evidence 
in this case by seeking to obtain alternative medical records 
in view of the unavailability of the service medical records, 
there is simply no medical evidence of record showing that 
the veteran's hearing was defective in service or within 1 
year of separation therefrom.  In fact, the veteran was 
discharged from service in 1959, and the available documented 
medical history contained in the medical records obtained 
variously dates the onset of hearing loss to 1971 and 1973 - 
all many years post service. 

The Board notes that the veteran has provided lay testimony 
in support of his contention that he failed a hearing test in 
1970.  While the Board may accept as true the fact that the 
veteran failed a hearing test in 1970, this would at best 
show the onset of hearing loss at a time over 10 years post 
service, and, in any event, neither the veteran nor the co-
worker who furnished the June 1999 lay statement are medical 
experts competent to establish a medical nexus between the 
veteran's current hearing loss and his military service.  See 
Espiritu.  The Board also notes that the veteran provided the 
name of a medical facility at which he was treated for 
hearing loss in 1970, and that those records are unavailable.  
However, even if these records were obtained and did show 
hearing loss in 1970, this alone would not provide a basis 
for a grant of service connection without competent medical 
evidence of a nexus between the veteran's current hearing 
loss and an event in service.  

In addition, the Board notes that the veteran's SSA records 
indicate possible exposure to significant noise following 
separation from service, as they show that he worked from 
1977 to 1992 as a general laborer and heavy equipment 
operator in construction.  Moreover, the current medical 
evidence shows no relationship whatsoever between the 
veteran's military service and his currently-diagnosed 
bilateral hearing loss.  

In the absence of medical evidence of sensorineural hearing 
loss in service or within 1 year of separation therefrom, in 
view of the documented medical history indicating the onset 
of hearing loss many years post service, and in the absence 
of competent medical evidence establishing a nexus between 
the current diagnosis of bilateral hearing loss and any event 
in service, all of the criteria of Caluza required to 
establish a well-grounded claim have not been met.  As such, 
the Board finds that the claim for service connection for 
bilateral hearing loss is not well-grounded, and the appeal 
is denied.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist him in the further development 
of the claim under 38 U.S.C.A. § 5107(a).  Grivois v. Brown, 
6 Vet. App. 136 (1994).  In claims that are not well-
grounded, the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim.  Thus, 
the Board finds that a VA audiological examination for the 
purpose of obtaining a medical opinion as to the etiology of 
the veteran's current hearing loss, as requested by the 
veteran's representative in written argument dated in 
November 1999, is not necessary.  The VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case, and 
the extent to which the VA has advised the claimant of the 
evidence necessary to be submitted with a claim for VA 
benefits.  Robinette v. Brown, 8 Vet. App. 69 (1995).  A 
review of the correspondence in this case, to include the 
July 1997 Statement of the Case and the RO's December 1997 
letter to the veteran informing him of the alternate sources 
of evidence he might present in view of the unavailability of 
service medical records, shows that the RO fulfilled its 
obligation under                38 U.S.C.A. § 5103(a), 
inasmuch as the veteran was fully informed of the reasons for 
the denial of his claim, and advised of what evidence was 
needed to support his claim.


ORDER

Service connection for bilateral hearing loss is denied.



		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals


 

